DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5, and 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, with regard to claim 1 (independent claim 8 being substantively similar), Manole et al. (US 8,115,149 B1) discloses a visual guidance system for a projectile (abstract), comprising: a hollow winged external guidance frame (100), and wherein said hollow winged external guidance frame is capable of maneuvering said projectile toward a target by utilizing wings of said hollow winged external guidance frame and onboard electronics (fig. 3); a proximity fuse assembly fixedly attached to said hollow winged guidance frame (121).
However, the prior art does not teach the combined limitations of the claimed invention, specifically, the guidance frame disposed over a muzzle end of a barrel within which a projectile is disposed and which is adapted to be attached to said projectile when said projectile exits said barrel as a result of said projectile entering said hollow winged external guidance frame such that said hollow winged external guidance frame will then be carried by said projectile; wherein said hollow winged external guidance frame encompasses said muzzle end of said barrel and thereafter encompasses an outer peripheral portion of said projectile after said projectile enters said hollow winged .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647